Citation Nr: 1734006	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  06-03 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1959 to January 1961.  He died in April 2004.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the claims file was subsequently transferred to the RO in St. Petersburg, Florida.  

The Appellant testified before the undersigned at a Board videoconference hearing in June 2009.  A transcript of this hearing has been associated with the claims file.

The issue on appeal was previously remanded by the Board in June 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regretfully has to again remand the issue of entitlement to service connection for the cause of the Veteran's death.

Pursuant to the Board's June 2016 remand directive, a psychiatric medical opinion was obtained in April 2017; however, for the reasons discussed below, the Board finds the opinion inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In this regard, the April 2017 VA psychologist opined that there was "insufficient objective evidence to suggest that the Veteran self-medicated with alcohol as
a result of service and service connected depression which led to health problems and his ultimate death."  In support of this opinion, the examiner discussed various, relevant medical evidence, but did not further address how the evidence supported her opinion.  For example, the examiner indicated that the Veteran passed away in April 2004 and that clinical documentation showed that the Veteran had abstained from alcohol since 2001, three years prior to his death.  That notwithstanding, the examiner did not discuss the relevance of this finding.  In other words, it is possible that the Veteran's long history of heavy alcohol consumption could have affected his health despite abstaining from alcohol for three years prior to his death.  This is especially significant since the evidence shows that the Veteran drank heavily since service (i.e., for approximately 40 years).  

Moreover, the April 2017 VA examiner stated that "there is a contention that his alcohol use was to medicate depression.  However, a review of records indicates that the Veteran had a genetic vulnerability to alcohol dependence."  Again, the examiner did not explain why, in this Veteran's case, his genetic vulnerability to alcohol dependence was more likely the cause of the Veteran's alcohol use than his service-connected depressive disorder.  This is especially relevant since the Veteran's alcohol use was noted to have first occurred in service. 

Further, the April 2017 VA examiner stated that the Veteran underwent a VA mental disorder examination in November 2003, where it was noted that the Veteran denied "nightmares, flashbacks, etc."  However, VA treatment records dated only a week after the November 2003 VA examination, showed that the Veteran reported having "very bad dreams, which involve fighting and killing."  He was also placed on Clonazepam for his nightmares.  Although not discussed by the April 2107 VA examiner, this VA treatment record is consistent with the Appellant's contention that the Veteran suffered from nightmares only a few months prior to his death in April 2004.  

Additionally, the April 2017 VA examiner did not address VA treatment records which showed AXIS I diagnoses of major depressive disorder with aspects of PTSD and alcohol use.  See e. g., November 2003, March 2009 VA treatment records. 

For these reasons, the Board finds that a new VA psychiatric examination is warranted to assist in determining whether the Veteran's alcohol use is related, at least in part, to this service connected psychiatric disability.  

The Board further finds that a remand is also warranted because the requested development in the June 2016 remand instructions was not fully completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the Board had requested that the AOJ obtain additional medical opinions from both (a) a psychiatrist or psychologist and (b) a physician.  While a medical opinion was obtained in April 2017 by a clinical psychologist (as discussed above), there was no medical opinion from a physician.  This is especially problematic since the ultimate cause of the Veteran's death was related to a physical condition (i. e., myocardial infarction).  

Notably, the Appellant has indicated that the Veteran experienced service-related nightmares in the years prior to his death, including immediately preceding the heart attack that led to his death.  See Board Hearing Transcript at pg. 4.  A November 2003 VA treatment record shows that the Veteran reported that he had "very bad dreams, which involve fighting and killing."  He was also placed on Clonazepam for nightmares.  As such, there is some indication that the Veteran's service-connected major depressive disorder (which includes symptoms other than alcohol abuse), may have contributed to his death.  Accordingly, this issue must again be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an additional medical opinion from a psychiatrist or psychologist. After reviewing the entire claims file, the examiner is asked to address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol abuse since service was caused or permanently aggravated by the Veteran's service-connected major depressive disorder disability.

(b)  If the psychiatrist or psychologist determines that the Veteran's alcohol abuse was caused or aggravated his service-connected major depressive disorder, the claims file should then be forwarded to a physician.  

(c)  The physician must then provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected major depressive disorder with associated alcohol abuse, was the immediate or underlying cause of death or was a contributing cause of death.

(d)  If the psychiatrist or psychologist determines that the Veteran's alcohol use was not caused or permanently aggravated his service-connected major depressive disorder, the claims file should then be forwarded to a physician.  

(e)  The physician must then provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected major depressive disorder (without consideration of the Veteran's alcohol abuse), was the immediate or underlying cause of death or was a contributing cause of death.  (Note:  The examiner must address the Appellant's contention that the Veteran had nightmares that affected his health).

A complete rationale for the opinions expressed must be provided.  If the examiners cannot provide an opinion without resorting to speculation, he or she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered, to include whether this reflects the limitations of knowledge in the medical community at large and not the knowledge of that particular examiner.

2.  Thereafter, readjudicate the issue.  If the benefit sought on appeal remains denied, the Appellant should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2011).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




